IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 3 DB 2022 (No. 4 RST 2022)
                                             :
TIFFANY MARIE AMBROSE                        :   Attorney Registration No. 319021
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 24th day of February, 2022, the Report and Recommendation of

Disciplinary Board Member dated February 14, 2022, is approved and it is ORDERED

that Tiffany Marie Ambrose, who has been on Inactive Status, has demonstrated that she

has the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.